Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Lott, J.), rendered February 26, 2002, convicting him of murder in the second degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly declined to dismiss the depraved indifference murder count (see Penal Law § 125.25 [2]). Sufficient evidence was presented at trial to support the conclusion that the defendant acted recklessly and with depraved indifference to human life, rather than intentionally (see People v Sanchez, 98 NY2d 373 [2002]; People v Gallagher, 69 NY2d 525 [1987]; People v Register, 60 NY2d 270, 274 [1983], cert denied 466 US 953 [1984]; cf. People v Wall, 29 NY2d 863 [1971]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.